Digitally signed
                                                                              by Reporter of
                                                                              Decisions
                                                                              Reason: I attest to
                            Illinois Official Reports                         the accuracy and
                                                                              integrity of this
                                                                              document
                                    Appellate Court                           Date: 2020.07.09
                                                                              12:18:34 -05'00'



                 In re Commitment of Williams, 2020 IL App (3d) 180588



Appellate Court         In re COMMITMENT OF LORNE E. WILLIAMS (The People of the
Caption                 State of Illinois, Petitioner-Appellee, v. Lorne E. Williams,
                        Respondent-Appellant).



District & No.          Third District
                        No. 3-18-0588



Filed                   April 17, 2020



Decision Under          Appeal from the Circuit Court of Tazewell County, No. 16-MR-202;
Review                  the Hon. Michael D. Risinger, Judge, presiding.



Judgment                Affirmed.


Counsel on              Peter J. Lynch, of Hasselberg, Rock, Bell & Kuppler, LLP, of Peoria,
Appeal                  for appellant.

                        Kwame Raoul, Attorney General, of Chicago (David L. Franklin,
                        Solicitor General, and Michael M. Glick and Evan B. Elsner, Assistant
                        Attorneys General, of counsel), for the People.
     Panel                     JUSTICE SCHMIDT delivered the judgment of the court, with
                               opinion.
                               Presiding Justice Lytton concurred in the judgment and opinion.
                               Justice McDade dissented, with opinion.


                                               OPINION

¶1        A jury found the respondent, Lorne E. Williams, to be a sexually violent person. The trial
      court held the dispositional hearing immediately after the trial. The court heard arguments from
      the parties and ordered respondent committed to Rushville Correctional Center. Respondent
      argues that the court erred when it held the dispositional hearing immediately after the trial.
      We affirm.

¶2                                          I. BACKGROUND
¶3        In 2006, respondent pled guilty to predatory criminal sexual assault of a child (720 ILCS
      5/12-14.1(a)(1) (West 2004)). The court sentenced him to 12 years in prison. In 2016, the State
      filed a petition seeking respondent’s commitment as a sexually violent person.
¶4        The trial court held a jury trial on the petition in June 2018. The State called two expert
      witnesses at trial, psychologists Dr. Mark Kuzia and Dr. Steven Gaskell. Dr. Kuzia testified,
      inter alia, that he diagnosed respondent with (1) pedophilic disorder, sexually attracted to
      males, nonexclusive type and (2) cannabis use disorder in a controlled environment. He also
      opined that respondent was a substantial risk to reoffend. Dr. Gaskell testified, inter alia, that
      he diagnosed respondent with (1) pedophilic disorder, sexually attracted to males,
      nonexclusive type and (2) antisocial personality disorder. He also opined that respondent was
      substantially probable to reoffend.
¶5        Respondent’s criminal history included a conviction for predatory criminal sexual assault
      of a child for performing oral sex on a nine-year-old boy while respondent babysat for the
      victim. The crime occurred when respondent was 38 years old. Additionally, Dr. Gaskell
      testified that respondent admitted to him that respondent had also performed anal sex on the
      nine-year-old victim of the predatory criminal sexual assault. Respondent admitted to Dr.
      Kuzia that he had offended against the nine-year-old victim on three occasions. Respondent
      believed that the nine-year-old victim had behaved in a sexually provocative manner by
      running around without clothes on either before or after a shower. Respondent also had a
      conviction for possession of child pornography after a search of his room turned up 29 pictures
      of underage boys exposed and performing acts of sodomy, 40 pairs of young boys’ underwear,
      stolen belongings from young boys, and literature from the North American Man Boy Love
      Association. The State had also charged respondent with indecent solicitation of a child for
      sending a note soliciting sex to a 12-year-old boy. Respondent’s other criminal history included
      (1) 1991 convictions for attempted murder, aggravated battery, and armed violence; (2) 1985
      convictions for aggravated battery and residential burglary; (3) a 1998 conviction for failure to
      register as a sex offender; and (4) 2001 convictions for possession of a controlled substance
      and failure to register as a sex offender. While incarcerated, respondent accumulated about 70
      disciplinary infractions, including sexual misconduct infractions while incarcerated and sexual
      misconduct violations for engaging in oral sex with other inmates. A 2003 treatment note

                                                  -2-
       revealed that respondent had been accused of grooming younger inmates in a peer education
       group.
¶6          At the close of the trial, the jury found respondent to be a sexually violent person.
¶7          After the jury returned its verdict, the court and counsel discussed what to do about the
       dispositional hearing. The State informed the court that it could hold the hearing immediately
       if the court believed it had sufficient information to make the dispositional determination; if
       not, it could order a predispositional evaluation and appoint experts. Counsel for respondent
       stated, “I would prefer to go the second route and have a dispositional hearing and then have
       an expert appointed to testify for—well, on [respondent’s] behalf with regards to alternatives
       to being housed at Rushville.”
¶8          In response, the court stated, “I’m going to convene the hearing right now, and so the Court
       is informed from having just now listened to all the evidence, but—and I recognize I have the
       right to request a dispositional report, but I don’t think I need it.” The court then requested
       argument from the parties. The State requested “commitment for institutional care in a secure
       facility in order for the Respondent to continue with treatment and to make sure that he uses
       the treatment foundations that he learns in order to prevent and lower his risk of reoffending.”
       Counsel for respondent requested conditional release, citing a difference in opinion between
       the experts on respondent’s risk of recidivism as reflected by his actuarial-instrument results.
       One expert stated that respondent’s Static-99R score placed him as a moderate to high risk to
       reoffend, while the other stated respondent’s Static-99R and Static-2002R scores placed him
       in the highest risk category.
¶9          After arguments, the court ordered respondent committed to Rushville Correctional Center.

¶ 10                                            II. ANALYSIS
¶ 11        On appeal, respondent argues that the trial court erred when it held the dispositional hearing
       immediately after the trial concluded. Respondent contends that the court improperly denied
       his request to present additional evidence on placement alternatives at the hearing. According
       to respondent, the court’s decision violated section 40(b)(1) of the Sexually Violent Persons
       Commitment Act (Act) (725 ILCS 207/40(b)(1) (West 2014)).
¶ 12        Respondent’s argument presents a question of statutory interpretation, which we review
       de novo. People v. Gutman, 2011 IL 110338, ¶ 12. The primary intent of interpreting a statute
       is to determine the intent of the legislature. See People v. Amigon, 239 Ill. 2d 71, 84 (2010). In
       determining the intent, we rely on the plain language of the statute. Id. at 84-85.
¶ 13        The circuit court must hold a dispositional hearing before issuing a commitment order. See
       In re Commitment of Fields, 2012 IL App (1st) 112191, ¶ 73. At issue here is section 40(b)(1)
       of the Act, which provides in relevant part:
                “The court shall enter an initial commitment order under this Section pursuant to a
                hearing held as soon as practicable after the judgment is entered that the person who is
                the subject of a petition under Section 15 is a sexually violent person. If the court lacks
                sufficient information to make the determination required by paragraph (b)(2) of this
                Section immediately after trial, it may adjourn the hearing and order the Department to
                conduct a predispositional investigation or a supplementary mental examination, or
                both, to assist the court in framing the commitment order.” 725 ILCS 207/40(b)(1)
                (West 2014).


                                                    -3-
¶ 14       The plain language of section 40(b)(1) establishes that the trial court is permitted to hold a
       dispositional hearing immediately after trial. However, if the court believes it lacks sufficient
       information to make a determination, it may adjourn the hearing and order the Department of
       Human Services to conduct a predispositional investigation or supplementary mental
       examination. The decision to adjourn the hearing and order a predispositional investigation or
       a supplementary mental examination is within the discretion of the trial court. In re Detention
       of Melcher, 2013 IL App (1st) 123085, ¶¶ 66-67.
¶ 15       Here, pursuant to section 40(b)(1), the trial court determined that it did not lack sufficient
       information and decided to conduct a dispositional hearing immediately following the trial.
       The trial court heard the expert witnesses testify extensively at trial. Both experts agreed that
       respondent had a high risk of recidivism and should be committed. We find no abuse of
       discretion in the trial court’s determination that it did not lack sufficient information to assist
       in framing the commitment order. 1
¶ 16       In reaching this conclusion, we reject respondent’s argument that the trial court’s decision
       barred him from presenting evidence on his behalf at the dispositional hearing. Respondent
       suggests that section 40(b)(1) required the trial court to appoint an expert to testify on his
       behalf; nothing in section 40(b)(1) dictates that respondent is entitled to a court-appointed
       expert witness. To the contrary, the statute only creates a discretionary right for the trial court
       to order a predispositional investigation or supplementary mental examination.
¶ 17       Moreover, we cannot say the trial court denied respondent the opportunity to present
       evidence at the dispositional hearing where he never tendered a witness to testify. Although
       respondent generally asked the court to appoint an expert to testify as to possible dispositional
       outcomes, he never identified the witness or indicated that he had a witness that would testify
       on his behalf. Respondent also failed to cite any authority to support his argument that he is
       entitled to a court-appointed expert witness.
¶ 18       Respondent’s contention is identical to the argument rejected by the First District in In re
       Commitment of Butler, 2013 IL App (1st) 113606. In Butler, the court declined to vacate
       respondent’s commitment order where the trial court refused to hold a separate dispositional
       hearing following trial. Id. ¶ 64. The Butler court declined to do so because respondent never
       indicated that he had additional witnesses or evidence to present at the hearing. Id. ¶¶ 64-65.
¶ 19       Here, like Butler, respondent does not contend that he had witnesses or additional evidence
       to be introduced at the dispositional hearing. Instead, respondent merely stated that he
       “preferred” to have the court appoint an expert to testify on his behalf. Under these
       circumstances, we conclude that there is no need to vacate the commitment order and remand
       this matter for a dispositional hearing. See People v. Miller, 2014 IL App (1st) 122186, ¶ 29;
       Melcher, 2013 IL App (1st) 123085, ¶ 67 (defendant not denied the opportunity to present
       evidence at a dispositional hearing where he failed to tender a witness).




           1
             We note that respondent does not specifically contend that the trial court erred in concluding that
       it did not lack sufficient information to assist in framing the commitment order.

                                                       -4-
¶ 20                                     III. CONCLUSION
¶ 21      For the foregoing reasons, we affirm the judgment of the circuit court of Tazewell County.

¶ 22      Affirmed.

¶ 23       JUSTICE McDADE, dissenting:
¶ 24       I dissent from the majority’s ruling that the circuit court did not err when it held the
       dispositional hearing immediately after the trial ended.
¶ 25       I do not agree with the majority that Williams’s argument is identical to the argument raised
       by the respondent in Butler. Supra ¶ 18. In that case, the circuit court held a dispositional
       hearing immediately after trial even though defense counsel had requested “ ‘to have an
       evaluation of Mr. Butler so we may present that evidence to the Court so the Court may decide
       what recommendation to make to the Department of Human Services.’ ” Butler, 2013 IL App
       (1st) 113606, ¶ 59. In addressing the question of whether the respondent was denied a
       dispositional hearing, the Butler court acknowledged that the Act granted the circuit court the
       discretion to hold the dispositional hearing immediately after trial if it believed neither a
       predispositional investigation nor supplementary mental examination was required but
       construed it as not allowing the court “to deny a respondent’s right to present evidence and
       testimony at the dispositional hearing.” Id. ¶ 63.
¶ 26       In this case, Williams asked to “have an expert appointed to testify *** on Mr. Williams’
       behalf with regards to alternatives to being housed at Rushville.” (Emphasis added.) Unlike
       the respondent’s request in Butler, this was not a mere request for a supplementary mental
       examination. See id. ¶ 64. Nor was it a request for a predispositional investigation. It was a
       request to present evidence on his own behalf, which the circuit court does not have the
       discretion to deny under the Act. See id. ¶¶ 63-64; see also Gapinski v. Gujrati, 2017 IL App
       (3d) 150502, ¶ 63 (Carter, J., specially concurring) (“[a] fundamental requirement of due
       process is that a party be afforded the opportunity to be heard at a meaningful time and in a
       meaningful manner, with the operative term being ‘meaningful’ ” (internal quotation marks
       omitted)).
¶ 27       While the circuit court has the discretion to conduct the dispositional hearing immediately
       after trial if it believes neither a predispositional investigation nor a supplementary mental
       evaluation is needed to make a commitment decision, it must be noted that section 40(b)(1)
       provides that the court shall order the Department of Human Services to conduct the
       predispositional investigation and/or supplementary mental examination, with the right to
       choose the experts belonging to the State. 725 ILCS 207/40(b)(1) (West 2014). Those are not
       experts that a respondent would choose to present his contentions at the dispositional hearing.
       Further, if the Act were construed to allow a circuit court to deny a respondent’s specific
       request to present evidence at the dispositional hearing, respondents would be forced to try to
       present that evidence during trial—i.e., at a time when the only relevant issue is whether the
       respondent is a sexually violent person. I do not find that to be a reasonable construction of the
       Act.
¶ 28       The denial of Williams’s request to present evidence on his own behalf is even more
       significant because of the manner in which the circuit court conducted the dispositional
       hearing. The court never offered the opportunity to Williams to present evidence at the hearing;


                                                   -5-
rather, it requested only arguments from the parties. See, e.g., In re Detention of Varner, 315
Ill. App. 3d 626, 633 (2000) (noting that the circuit court provided the parties with an
opportunity to present evidence at a dispositional hearing held immediately after trial); People
v. Winterhalter, 313 Ill. App. 3d 972, 980 (2000) (same). The dispositional hearing provided
for by the Act must not be treated as a mere formality. See In re Commitment of Dodge, 2013
IL App (1st) 113603, ¶ 47. Under these circumstances, I would hold that the circuit court erred
when it held the dispositional hearing immediately after trial.




                                           -6-